Case: 22-10324         Document: 00516571607             Page: 1      Date Filed: 12/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                       No. 22-10324
                                                                                      FILED
                                                                               December 8, 2022
                                     Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Jose Gonzalez,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:21-CR-303-3


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jose Gonzalez has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Gonzalez has not filed a response. We have reviewed counsel’s brief and the
   relevant portions of the record reflected therein. We concur with counsel’s


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10324    Document: 00516571607         Page: 2   Date Filed: 12/08/2022




                                 No. 22-10324


   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2